Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES

Terminal Disclaimer
The terminal disclaimer filed on February 15, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/508,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on June 23, 2022, in response to the office action mailed on November 15, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a system of changing settings of multiple controllable camera devices where in response to detecting an event (e.g. a status change) with a component of a first peripheral device (with the device being a weapon and a weapon holster) a first notification is automatically generated and broadcast through a short range wireless interface to multiple cameras (e.g. a first controllable camera device and a second controllable camera device), causing the first controllable camera device and the second controllable camera device to change settings as it pertains to the transmission of a live video stream.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated June 23, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to sensors in relation to weapon systems:
U.S. PATENT NUMBERS:
2005/0078672
2006/0158968

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        July 15, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181